Citation Nr: 1104959	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for anxiety 
reaction and major depression.

2. Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety reaction, major depression, and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to November 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In an August 2007 rating decision, the RO denied a petition to 
reopen a claim seeking service connection for anxiety reaction 
and major depression; thereafter, additional evidence was 
received and the claim was again denied in April 2008.  The 
Veteran then appealed this decision, and a statement of the case 
(SOC) was issued in January 2009.  Within one year after the 
April 2008 rating decision, the Veteran submitted his claim for 
service connection for PTSD.  When the record associates 
different diagnoses with the same symptoms, the nature of the 
Veteran's disorder is a question of fact for the Board and, once 
determined, the Board must address whether the Veteran's 
symptoms, regardless of diagnosis, are related to service.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  Thus, the Board liberally construes the Veteran's 
April 2009 claim as an effort to continue to seek service 
connection for his acquired psychiatric disorder, whatever the 
diagnosis, and accordingly as a substantive appeal with respect 
to the April 2008 rating decision.  Hence, the issue of new and 
material evidence to reopen the claim for service connection for 
anxiety reaction and major depression is included above. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The service connection issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in February 2005, the RO 
denied a petition to reopen a previously denied claim seeking 
service connection for anxiety reaction and depression. 

2. Evidence added to the record since the prior final denial in 
February 2005 is neither cumulative nor redundant of the evidence 
of record at that time and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The February 2005 decision is final; new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for anxiety reaction and depression.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the claim for service 
connection for an anxiety reaction and major depression is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and the implementing regulations as to that 
claim.  

The Veteran contends that he developed an acquired psychiatric 
disorder in service, due to treatment by officers during a 
training program.  Therefore, he contends that service connection 
is warranted for the disorders on appeal. 

An original claim for service connection for nerves was denied in 
October 1965 on the basis that the disorder preexisted service 
and was not aggravated by service.  Applications to reopen were 
denied in May 1990 (as a psychiatric disorder) and then in 
February 2005 as depression.  The Veteran did not appeal either 
of these decisions; thus, the February 2005 decision is the most 
recent prior final denial relevant to the claim.  38 U.S.C.A. 
§ 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) 
[(2010)].

The next communication from the Veteran with respect to any 
psychiatric disorder was a September 2006 claim for service 
connection for bipolar disorder.  A December 2006 rating decision 
denied service connection for bipolar disorder as an original 
claim, and the Veteran did not timely perfect his appeal of this 
decision.  In April 2007, the Veteran filed a claim for service 
connection for anxiety disorder and depression, which was 
adjudicated as a claim to reopen.  Thereafter, the Veteran 
submitted additional evidence, and the claim was readjudicated in 
April 2008; the Veteran then filed an appeal that was timely with 
both decisions.   

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in April 2007; thus, the 
definition of new and material evidence applicable to the claim 
is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a)

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the last final denial in February 2005, evidence 
included service treatment records, VA and private treatment 
records, and the reports of September 1965 and January 2005 VA 
examinations were of record.  Since that time, the Veteran has 
submitted additional VA treatment records, Social Security 
Administration disability records, and lay statements, and he has 
testified at June 2008 and November 2010 hearings.  There is also 
a January 2007 report from Dr. JI of record.

The evidence is new in that it was not of record in February 
2005.  Additionally, the Board finds that the January 2007 report 
from Dr. JI is material.  This report documents events in service 
that the Veteran contends precipitated his psychiatric symptoms 
and thereafter relates the Veteran's psychiatric disorder 
(diagnosed as PTSD) to those events.  The Board acknowledges that 
the report does not address aggravation of a preexisting 
disorder; however, as indicated the issue is service connection 
for symptoms, regardless of diagnosis.  See Clemons.  The Board 
notes that the question of aggravation is a question of etiology, 
that is, was there an increase in severity that is etiologically 
related to military service.  Here, Dr. JI finds that the 
Veteran's current symptoms are directly related to events in 
military service.  A new etiological theory does not constitute a 
new claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997); 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  However, this 
does not preclude evidence in support of such theory of 
entitlement serving as new and material evidence in support of a 
claim.  

Further, the Board observes that the September 1965 VA examiner 
did not consider the effect of the Veteran's claimed treatment in 
service as being a causal factor, but relied solely on the 
service treatment records and Medical Board report for the 
medical history.  The Veteran's report as to in-service events 
may not be rejected as not being material solely because they are 
lay observations.  See Shade v. Shinseki, 24 Vet. App. 110 
(2010), citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  
Moreover, the credibility of the Veteran in making these 
statements is presumed.  Thus, the January 2007 report of Dr. JI 
is based on new information and provides evidence in support of a 
connection to military service for the Veteran's psychiatric 
symptoms.  Therefore, the Board determines that the January 2007 
report constitutes new and material evidence.  Accordingly, the 
claim to reopen the previously denied claim for service 
connection for anxiety reaction and depression is granted.


ORDER

New and material evidence having been received, the claim to 
reopen a previously denied claim seeking service connection for 
anxiety reaction and depression is granted.


REMAND

In light of the reopening of the claim above, the Board 
determines that a remand is now necessary to further develop the 
record.  Specifically, a VA examination is necessary in order to 
ascertain the appropriate diagnosis for the Veteran's symptoms 
and whether the disorder is causally or etiologically related to 
the Veteran's military service. 

In this regard, the Board observes that at his June 1964 
enlistment examination, the Veteran denied any significant 
injury, illness, or hospitalization.  The clinical examination 
conducted at that time was normal.  Therefore, the Veteran is 
presumed to have been in sound condition upon entry into service.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  As a consequence, there must be clear and unmistakable 
evidence to establish that the Veteran's diagnosed disorder that 
manifested in service was present prior to service.  A Medical 
Board evaluation found that a report by the Veteran of nerves 
prior to service demonstrated that the Veteran's in-service 
anxiety reaction was present prior to service; however, for VA 
purposes, this self-report does not necessarily meet the standard 
of clear and unmistakable evidence.  Accordingly, the Board finds 
that a VA examination is necessary to assess whether the 
Veteran's currently diagnosed psychiatric disorder was present 
prior to service and if so, if it was aggravated by service or if 
it first manifested during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA psychiatric 
examination in order to ascertain the 
existence and etiology of his acquired 
psychiatric disorder.  The claims file should 
be made available for review, and the 
examination report should reflect that such 
review occurred.  Upon a review of the record 
and examination of the Veteran, the examiner 
should respond to the following:  

a.	Is there clear and unmistakable 
evidence, evidence that is obvious and 
manifest, that the Veteran's currently 
diagnosed psychiatric disorder(s) were 
present prior to his entrance into 
military service?  

b.	If so, is there clear and unmistakable evidence, 
      evidence that is obvious and manifest, that 
      the Veteran's currently diagnosed psychiatric 
      disorder(s) were not aggravated, i.e., increased 
      in severity beyond normal progression, during 
      service? 

c.	If the answer to either of the above 
questions is negative, is it at least as 
likely as not (probability of 50 percent 
that the Veteran's currently diagnosed 
psychiatric disorder(s) existed during 
service or are causally or etiologically 
related to his military service?  	
	
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
March 2010 statement of the case.  If the 
claim remains denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


